DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species iii (claims 7, 8,9,18,19 and 20), species v (claim 11) and species vi (claims 14 and 15) in the reply filed on June 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 17 recite “dispensing the sample for use in the second measurement into a second container different from the first container from the sample container from which the sample for use in the first measurement has been dispensed”, which unclear. For example, if the plasma is aspirated only once and then discharged in the first and the second container sequentially, does this fall within the scope of claim 1 or not?  It is unclear what is meant by “dispensing from the sample container from which the sample for use in the first measurement has been dispensed”, especially when dispensing is done by aspirating and discharging. 
Claim 2 recites that the sample container comprises a sample comprising plasma separated from whole blood by centrifugation, which is unclear. The step of separating plasma from whole blood by centrifugation is not positively recited as part of the claimed method and it is not clear how the skilled person could make the difference between plasma that has been separated by centrifugation and plasma that has been obtained by another way. The intended limitations are therefore not clear from this claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi Chemicals Corp. (JP 2001/13151; hereinafter “Mitsubishi”- already of record; see translation provided in the IDS filed September 23, 2019).
As to claims 1 and 17, Mitsubishi teaches a sample measurement method of performing first measurement for a blood coagulation test and second measurement for a test different from the blood coagulation test (figure 1; paragraph [0011] et seq.), comprising: 
dispensing a plasma for use in the first measurement into a first container from a sample container (figure 1; see paras [0013], [0015]-[0017] and [0034]);
dispensing the plasma for use in the second measurement into a second container different from the first container from the sample container from which the sample for use in the first measurement has been dispensed (figure 1; paragraphs [0013], [0015]- [0017], and [0034]; which discloses sequentially injecting a sample into the reactions containers W1, W2, where W1 is a container for coagulation test and W2 a container for biochemical or immunological test (paragraph [0013] et seq.); 
performing the first measurement based on the plasma dispensed into the first container (paragraphs [0013], [0020]-[0021] and [0028]- [0030]); and 
performing the second measurement based on the plasma dispensed into the second container (paragraphs [0013], [0020]-[0023] and [0028] - [0032]). 
Note: while Mitsubishi discloses doing the second measurement with serum in an alternative, it also discloses doing the second measurement with plasma. Mitsubishi discloses dispensing plasma for use in the second measurement into a second container different from the first container (paragraphs [0008], [0013], [0030] and [0032]. Mitsubishi also discloses dispensing the plasma sample into both the first container and the second container, it is implicit that the plasma sample is dispensed from the same sample container (paragraph [0013]-[0017]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 4, 8, 9, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of Kuroda (US 2012/0003731- already of record).
As to claims 2-3, Mitsubishi does not explicitly disclose the sample in the sample comprises plasm separated from whole blood by centrifugation.  In the related art of blood analysis, Kuroda teaches it is conventional for a blood sample drawn from a subject to be separated into blood plasma and blood cells by means of centrifugation to analyze blood sugar from the blood plasma sample, and hemoglobin Alc from the blood cell sample. Alternatively, analysis is performed with specimens dispensed from whole blood in order to analyze a red blood cell component, hemoglobin Alc. For the dispensing and analyzing of a specimen, which is separated into layers of blood plasma and blood cells, or a whole blood specimen, together with a blood plasma (blood serum) specimen or the like using one automatic analyzer (see para [0002] et seq.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have used a centrifuge to pretreat the sample to separate the whole blood into its different layers in Mitsubishi, as taught in Kuroda, as this is considered a conventional and reliable means for separating whole blood for plasma analysis. 
As to claims 8-9 and 18-20, Kuroda teaches the lowering of the nozzle by the predetermined amount from the liquid surface of the plasma region in the sample container comprises lowering the nozzle by the predetermined amount from the liquid surface of the plasma region in the sample container after a sensor 51 senses that a tip of the nozzle comes into contact with the liquid surface of the plasma region (see para [0062] et seq.)  While, Kuoda does not explicitly disclose lowering the nozzle by the predetermined amount from the liquid surface of the plasma region in the sample container by driving a drive section that lifts and lowers the nozzle according to a lowering amount stored in a memory is merely one method of liquid level detection verses another one. The applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
As to claim 11, Kuroda teaches the same nozzle 5 is used to dispense the sample for use in the first measurement and to dispense the sample for use in the second measurement.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of Wakamiya et al., (US 2009/0081794; hereinafter “Wakamiya”).
Mitsubishi teaches measurement for the blood coagulation inspection and measurement of the first half for the biochemical and immune serum inspections are executed by the first optical system 4, and measurement of the last half for the biochemical and immune serum inspections is executed by the second optical system 5.  However, Mitsubishi does not explicitly disclose the immune analyzer performing BF separation to separate a liquid component from a test substance in the sample dispensed into the second container.  However, B/F separation for immune analysis is well known in the art, see Wakamiya. Wakamiya teaches the use of B/F separation for immune analysis (see para [0024] et seq.)  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing the claimed invention have used in Mitsubishi a B/F separator, like that taught by Wakamiya, for the expected benefit of expanded analysis capabilities. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798